Exhibit 10.2
Execution Copy
PURCHASE AGREEMENT
dated as of August 17, 2010
by and among
WESTWOOD ONE, INC.
and
GORES RADIO HOLDINGS, LLC

 

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
This Purchase Agreement is entered into and dated as of August 17, 2010 (this
“Agreement”), among Westwood One, Inc., a Delaware corporation (the “Company”),
and Gores Radio Holdings, LLC (the “Purchaser”).
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, certain securities of the Company pursuant to the
terms set forth herein.
NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:
ARTICLE I.
DEFINITIONS
1.1 Definitions. The following terms shall have the meanings set forth in this
Section 1.1:
“$” means U.S. Dollars.
“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person. Without limiting the foregoing with
respect to the Purchaser, any investment fund, managed account or investment
Person that is managed by the same investment manager (or an Affiliate of such
investment manager) as the Purchaser will be deemed to be an Affiliate of the
Purchaser.
“Aggregate Purchase Price Consideration” means the sum of (a) the Aggregate
Tranche 1 Purchase Price plus (b) the Aggregate Tranche 2 Purchase Price.
“Aggregate Tranche 1 Purchase Price” has the meaning set forth in
Section 2.1(a).
“Aggregate Tranche 2 Purchase Price” means (a) $10,000,000 less (b) the
aggregate Net Cash Proceeds received by the Company and its Subsidiaries in
connection with the sale of Qualified Equity Interests of the Company, after the
date hereof and on or prior to the Second Closing Date.
“assets” or “property” means all assets and property of any nature whatsoever,
real, personal, mixed, tangible, intangible or otherwise.
“Board” means the Board of Directors of the Company.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by Law or the
action of any Governmental Authority to close.
“Closing” means the First Closing or the Second Closing, as the context so
requires.
“Closing Date” means the First Closing Date or the Second Closing Date as
applicable.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Shares” means the shares of Common Stock purchased by the Purchaser
hereunder.

 

1



--------------------------------------------------------------------------------



 



“Common Shares Aggregate Purchase Price” has the meaning set forth in
Section 2.1(a).
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such stock may hereafter be reclassified.
“Company” has the meaning set forth in the recitals hereto.
“Consent” means any approval, consent, ratification, license, permission,
registration, Permit, waiver or other authorization.
“contract” or “agreement” means any agreement, contract, lease, mortgage, power
of attorney, evidence of indebtedness, letter of credit, undertaking, covenant
not to compete, license, instrument, obligation, commitment, understanding,
policy, purchase or sales order, quotation or other commitment, whether oral or
written, express or implied.
“control” including the terms “controlled by” and “under common control with”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or credit
arrangement or otherwise.
“Debt Restructuring Agreements” means the Financing Documents and the New Loan
Agreement Documents as such terms are defined in the Securities Purchase
Agreement.
“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, warrant, demand, encumbrance, equitable interest, lien,
mortgage, option, purchase right, pledge, security interest, right of first
refusal or other right of third parties or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership.
“Fair Market Value” means the “Fair Market Value” per share of the Common Stock
of the Company on a given date determined as follows: (x) if the Common Stock of
the Company is publicly traded in the over-the-counter market, then the average
of the per share volume-weighted average price for the Company’s Primary
Exchange as displayed under the heading “VWAP” on the Bloomberg Financial
Markets Information Service (or, if Bloomberg ceases to publish such price, any
successor service reasonably chosen by the Company) page “WWON<Equity> VWAP” (or
the equivalent successor if such page is not available), in respect of the
period from the open of trading on the relevant trading day until the close of
trading on such trading day for the 30 consecutive Trading Days ended on the
Trading Day immediately preceding such date, or (y) if no such quotations are
available, the fair value of such shares as of such date as determined by mutual
agreement of the Board and the Purchaser, or, if they shall fail to agree within
10 Business Days (or a further period on written agreement of all such parties),
by an independent internationally-recognized investment banking firm selected by
the Board with the consent of the Purchaser (the fees and expenses of which
shall be paid by the Company). Notwithstanding the foregoing, if the Fair Market
Value of the shares of Common Stock determined in accordance with clause (x) or
(y) of the preceding sentence, as applicable, is less than $4.00 per share, the
Fair Market Value of each share of Common Stock shall be deemed to be $4.00 per
share, and if the Fair Market Value of the shares of Common Stock determined in
accordance with clause (x) or (y) of the preceding sentence, as applicable, is
greater than $9.00 per share, the Fair Market Value of each share of Common
Stock shall be deemed to be $9.00 per share.

 

2



--------------------------------------------------------------------------------



 



“First Closing” means the closing of the purchase and sale of the Tranche 1
Common Shares pursuant to Section 2.1(a).
“First Closing Date” means the date on which the First Closing occurs.
“GAAP” means United States generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Company and its Subsidiaries throughout the period
indicated.
“Governmental Authority” means any United States federal, state, provincial,
supranational, county or local or any foreign government, governmental,
regulatory or administrative authority, agency, self-regulatory body,
instrumentality or commission, and any court, tribunal, or judicial or arbitral
body (including private bodies) and any political or other subdivision,
department or branch of any of the foregoing.
“Gores” means The Gores Group, LLC and any successor or assignee thereof.
“Gores Matters” has the meaning set forth in Section 6.16.
“Gores Subordination Agreement” has the meaning ascribed to it in the Securities
Purchase Agreement.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and regulations and rules issued pursuant to that act.
“Indemnified Party” has the meaning set forth in Section 4.5(a).
“Investor Rights Agreement” means the Investor Rights Agreement, dated as of
April 23, 2009, among the Company, Gores Radio Holdings, LLC and the other
investors party thereto.
“Laws” means any foreign, federal, state or local statute, law (including common
law), rule, ordinance, code or regulation, any Order, and any regulation, rule,
interpretation, guidance, directive, policy statement or opinion of any
Governmental Authority.
“liability” means any liability or obligation of any kind whatsoever (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
reflected or required by GAAP to be reflected on a balance sheet of the
Company).
“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including diminution in or loss of value), judgments, awards,
settlements, Taxes, actions, obligations and costs and expenses in connection
therewith (including interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, and any other expenses of litigation
or other Proceedings (including costs of investigation, preparation and travel)
or of any default or assessment).
“Material Adverse Effect” means any material adverse effect on (a) the condition
(financial or otherwise), results of operations, assets, liabilities or business
of the Company and its Subsidiaries taken as a whole, (b) the ability of the
Company or any Subsidiary to perform its obligations under this Agreement or any
of the other Transaction Documents without substantial delay, or (c) the
legality, validity or enforceability of any Transaction Document.

 

3



--------------------------------------------------------------------------------



 



“Material Provisions” has the meaning set forth ins Section 6.6.
“Net Cash Proceeds” has the meaning ascribed to it in the Securities Purchase
Agreement.
“Noteholders” has the meaning ascribed to it in the Securities Purchase
Agreement.
“Order” means any award, writ, stipulation, determination, decision, injunction,
judgment, order, decree, ruling, subpoena or verdict entered, issued, made or
rendered by, or any contract with, any Governmental Authority.
“ordinary course of business” means the ordinary course of business of the
Company and the Subsidiaries consistent with past practice.
“Permits” means all Orders, Consents, franchises, grants, easements, variances,
exceptions and certificates of any Governmental Authority.
“Person” means an individual or corporation, partnership, limited partnership,
limited liability company, trust, incorporated or unincorporated association,
joint venture, joint stock company, Governmental Authority or other entity of
any kind.
“PR” has the meaning set forth in Section 6.16.
“Primary Exchange” means the “Primary Exchange” identified on page 2 on the
Bloomberg Financial Markets Information Service (or, if Bloomberg ceases to
publish such price, any successor service reasonably chosen by the Company) page
“WWON<Equity> DES” (or the equivalent successor if such page is not available).
“Proceeding” means an action, charge, claim, demand, suit, arbitration, inquiry,
notice of violation, investigation, litigation, audit or other proceeding
(including a partial proceeding, such as a deposition), whether civil, criminal,
administrative, investigative or informal.
“Purchaser” has the meaning set forth in the recitals hereto.
“Qualified Equity Interests” has the meaning ascribed to it in the Securities
Purchase Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 3, 2008, between the Company and Gores Radio Holdings, LLC, as the
same may be amended, modified or supplemented from time to time.
“Related Person” means (x) any Affiliate of the Purchaser and any officer,
director, partner or member of the Purchaser or any of its Affiliates and
(y) any investment fund, investment partnership, investment account or other
investment Person whose investment manager, investment advisor, managing member
or general partner, is (i) the Purchaser or an Affiliate of the Purchaser or
(ii) any officer, director, partner or member of the Purchaser or any of its
Affiliates.

 

4



--------------------------------------------------------------------------------



 



“Required Holders” has the meaning ascribed to it in the Securities Purchase
Agreement.
“Second Closing” means the closing of the purchase and sale of the Tranche 2
Common Shares pursuant to Section 2.1(b).
“Second Closing Date” means the date on which the Second Closing occurs.
“Second Amendment” means an amendment to the Registration Rights Agreement in
the form attached hereto as Exhibit A.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of April 23, 2009, between the Company and parties set forth on Schedule A
thereto, as may be amended, restated or otherwise modified through the date
hereof.
“Subsidiary” means (a) a corporation more than 50% of the combined voting power
of the outstanding voting stock of which is owned, directly or indirectly, by
the Company, or by one or more Subsidiaries, or by the Company and one or more
Subsidiaries, (b) a partnership of which the Company, or one or more other
Subsidiaries, or the Company and one or more Subsidiaries, directly or
indirectly, is the general partner and has the power to direct the policies
management and affairs or (c) any other Person (other than a corporation) in
which the Company, or one or more Subsidiaries, or the Company and one or more
Subsidiaries, directly or indirectly, has at least a majority ownership interest
and power to direct the policies, management and affairs thereof.
“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority or other taxing authority, including: taxes or other
charges on or with respect to income, franchise, windfall or other profits,
gross receipts, property, sales, use, payroll, employment, social security,
workers’ compensation, unemployment compensation or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer,
value-added or gains taxes; license, registration and documentation fees; and
customers’ duties, tariffs and similar charges.
“Trading Day” means (a) any day on which the Common Stock is listed and is
permitted to be traded on the Trading Market, or (b) if the Common Stock is not
then listed on a Trading Market, then any Business Day.
“Trading Market” means the NASDAQ stock market or, at any time the Common Stock
is not listed for trading on the NASDAQ stock market, any other national
exchange, if the Common Stock is then listed on such exchange.
“Tranche 1 Common Shares” has the meaning set forth in Section 2.1(a).
“Tranche 2 Common Shares” has the meaning set forth in Section 2.1(b).
“Tranche 2 Notice” means a written notice delivered by the Company to the
Purchaser following the good faith determination by a majority of the
independent directors of the Board that the Company needs the proceeds from the
sale of the Tranche 2 Common Shares for liquidity purposes.

 

5



--------------------------------------------------------------------------------



 



“Tranche 2 Per Share Purchase Price” has the meaning set forth in
Section 2.1(b).
“Transaction Documents” means this Agreement, Debt Restructuring Agreements, the
Second Amendment and any other document, instrument or agreement entered into in
connection with the purchase and sale of the Common Shares hereunder.
“Transactions” means the transactions contemplated by the Transaction Documents.
“U.S.” means the United States of America.
“WON Matters” has the meaning set forth in Section 6.16.
ARTICLE II.
PURCHASE AND SALE
2.1 Closing.
(a) On the terms and subject to the conditions set forth in this Agreement
applicable to the First Closing, at the First Closing, the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company,
769,231 Common Shares (the “Tranche 1 Common Shares”) for an aggregate purchase
price of $5,000,001.50 (the “Aggregate Tranche 1 Purchase Price”).
(b) On the terms and subject to the conditions set forth in this Agreement
applicable to the Second Closing, at the Second Closing, the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company, an
additional number of Common Shares (the “Tranche 2 Common Shares”), the exact
number of Common Shares to be determined by dividing the Aggregate Tranche 2
Purchase Price by the Fair Market Value (as of the date that is 10 Trading Days
prior to the Second Closing Date) (the “Tranche 2 Per Share Purchase Price”),
and rounding up to the nearest whole number, for an aggregate purchase price
equal to the number of Tranche 2 Common Shares multiplied by the Tranche 2 Per
Share Purchase Price. Neither the Company nor the Purchaser shall have any
obligation to consummate the Second Closing in the event that on or prior to the
Second Closing the Company and its Subsidiaries shall have received Net Cash
Proceeds of at least $10,000,000 in the aggregate from the issuance and sale of
Qualified Equity Interests of the Company to any Person (other than any
Subsidiary), other than in connection with (i) the transaction hereunder, or
(ii) any stock or option grant to an employee of the Company or any Subsidiary
under a stock option plan or other similar incentive or compensation plan of the
Company or its Subsidiaries or upon the exercise thereof.
(c) Each Closing shall take place at the Los Angeles offices of Proskauer Rose
LLP at 10:00 A.M. local time as follows, provided, that the satisfaction or
waiver of all of the conditions set forth in Article V applicable to such
Closing (other than any condition that by its nature must be satisfied on the
applicable Closing Date) have been satisfied or waived, as applicable, or at
such other location or time as the parties may agree:
(i) with respect to the First Closing, on September 7, 2010; and
(ii) with respect to the Second Closing, on the earlier of (x) February 28, 2011
or (y) 10 Trading Days following delivery of a valid Tranche 2 Notice.

 

6



--------------------------------------------------------------------------------



 



2.2 Closing Deliveries.
(a) At the First Closing, the Company shall deliver or cause to be delivered to
the Purchaser the Second Amendment, duly executed by the Company.
(b) At each Closing, the Company shall deliver or cause to be delivered to the
Purchaser the following:
(i) a certificate representing the number of Common Shares to be purchased by
the Purchaser at such Closing, registered in the name of the Purchaser (or its
nominee);
(ii) the legal opinion of the General Counsel of the Company, in the form of
Exhibit B, executed by such counsel; and
(iii) a certificate dated as of the applicable Closing Date and signed by the
Chief Executive Officer or Chief Financial Officer of the Company certifying as
to the fulfillment of each of the conditions set forth in Section 5.1 applicable
to such Closing.
(c) At each Closing, the Purchaser shall deliver or cause to be delivered to the
Company the Aggregate Tranche 1 Purchase Price or the Aggregate Tranche 2
Purchase Price, as the case may be, in U.S. Dollars and in immediately available
funds, by wire transfer to an account designated in writing by the Company for
such purpose.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that, as of the date hereof and, except for
representations and warranties that speak as of a specific date other than the
respective Closing Dates, on each Closing Date:
(a) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Each of the Company and the Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
(b) Authorization; Enforcement. The Company has the requisite power and
authority to enter into and to consummate the Transactions and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of the Transaction Documents by the Company and the consummation of the
Transactions have been duly authorized by all necessary action on the part of
the Company and no further action, approval consent, ratification, license,
permission, registration, waiver or other authorization is required by the
Company, the Board or the Company’s stockholders. Each Transaction Document has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms. Each of the Board and a duly authorized committee of the Board
(by the affirmative votes of a majority of the disinterested directors of such
committee) by resolutions duly adopted, and not subsequently rescinded or
modified in any way, has, in good faith, duly authorized this Agreement and the
Transactions, and has determined that this Agreement and the Transactions are
fair as to the Company as of the time of such authorization.

 

7



--------------------------------------------------------------------------------



 



(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation of the Transactions do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, by-laws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any contract to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any Law, except, in the cases of clauses (ii) and
(iii), for any such conflict, default, right, violation or other occurrence
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(d) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any Consent of, give any notice to, or make any filing or
registration with, any Governmental Authority or other Person in connection with
the execution and delivery of the Transaction Documents or the consummation of
the Transactions, other than (i) those that the Company or any of its
Subsidiaries has obtained, given or made as of the date hereof, or (ii) those
required to be obtained, given or made after the date hereof, which shall be
obtained, given or made when so required.
(e) Issuance of the Common Shares. The Common Shares are duly authorized, and
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Encumbrances and shall not be subject to preemptive rights or similar rights,
other than those that have (i) been waived, or (ii) not been exercised and the
period for exercise has expired.
3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the Transactions
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by the Purchaser of the Transaction
Documents to which it is a party have been duly authorized by all necessary
limited liability company action on the part of the Purchaser. Each of the
Transaction Documents to which the Purchaser is a party has been duly executed
by the Purchaser and, when delivered by the Purchaser in accordance with terms
hereof, will constitute the valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms.
(b) Investment Intent. The Purchaser is acquiring the Common Shares for
investment purposes and not with a view to distributing or reselling such Common
Shares or any part thereof in violation of applicable securities Laws, without
prejudice, however, to the Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Common Shares in compliance with applicable
federal or state securities laws. Nothing contained herein shall be deemed a
representation or warranty by the Purchaser to hold the Common Shares for any
period of time. The Purchaser understands that the Common Shares have not been
registered under the Securities Act, and therefore the Common Shares may not be
sold, assigned or transferred in the U.S. other than pursuant to (i) a
registration statement under the Securities Act and applicable state securities
laws, or (ii) an exemption from such registration requirements.

 

8



--------------------------------------------------------------------------------



 



(c) Purchaser Status. The Purchaser is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act.
(d) General Solicitation. The Purchaser is not purchasing the Common Shares as a
result of any advertisement, article, notice or other communication regarding
the Common Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
(e) Reliance on Exemptions. The Purchaser understands that the Common Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser’s
representations and warranties set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Common Shares.
(f) Ability to Protect Its Own Investment and Bear Economic Risks. By reason of
the business and financial experience of the Purchaser, the Purchaser has the
capacity to protect its own interests in connection with the Transactions and is
able to bear the economic risk of an investment in the Common Shares.
(g) Ability to Consummate Transactions. The Purchaser has available to it
sufficient funds to pay the Aggregate Purchase Price Consideration and to make
other necessary payments by the Purchaser in connection with the Transactions
and will have available to it on each Closing Date sufficient funds to pay such
amounts.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
4.1 Transfer Restrictions.
(a) Common Shares may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities Laws.
(b) The Purchaser agrees to the imprinting on any certificate evidencing the
Common Shares in substantially the form set forth in the Investor Rights
Agreement.
4.2 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Common Shares in a manner that would require the
registration under the Securities Act of the sale of the Common Shares to the
Purchaser, or that would be integrated with the offer or sale of the Common
Shares for purposes of the rules and regulations of the Trading Market.
4.3 Reservation of Common Shares.
The Company shall maintain a reserve from its duly authorized Common Stock for
issuance pursuant to the Transaction Documents in such amount as may be required
to fulfill its obligations in full under the Transaction Documents.
4.4 Investigation. No investigation made by Gores and its employees, advisors
and other representatives shall affect the representations, warranties and
agreements made by the Company pursuant to this Agreement, and each such
representation, warranty and agreement shall survive any such investigation in
accordance with the terms of this Agreement.

 

9



--------------------------------------------------------------------------------



 



4.5 Indemnification.
(a) The Company shall indemnify, to the fullest extent lawful, and hold harmless
the Purchaser and Related Person, and their respective directors, officers,
employees, agents and representatives (collectively, “Indemnified Parties”) from
and against any and all Losses, as incurred, directly or indirectly arising out
of, based upon or relating to (a) any breach by the Company of any of its
representations, warranties or covenants in this Agreement or any other
Transaction Document or (b) any Proceeding by or against any Person, directly or
indirectly, in connection with or as a result of any of any of the Transactions
except to the extent any such Proceeding arose out of, is based upon or relates
to any act or failure to act by the Purchaser that is in breach in any material
respect of this Agreement or in violation of any Law. The payment obligations of
the Company to the Indemnified Parties under this Section 4.5(a) shall be
subordinated and junior in right of payment to all payment obligations of the
Company to the Noteholders under the Debt Restructuring Agreements to the same
extent as the “Subordinated Debt” (as defined in the Gores Subordination
Agreement) is subordinated to the “Senior Debt” (as defined in the Gores
Subordination Agreement) under the Gores Subordination Agreement.
(b) If any Proceeding shall be brought or asserted against any Indemnified
Party, such Indemnified Party shall promptly notify the Company in writing, and
the Company shall assume the defense thereof, including the engagement of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Company of its obligations or liabilities pursuant to this Agreement, except
(and only) to the extent that it shall be finally determined by a court of
competent jurisdiction (which determination is not subject to appeal or further
review) that such failure shall have materially adversely prejudiced the
Company.
An Indemnified Party shall have the right to engage separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Company has agreed in writing to pay such fees and expenses;
(ii) the Company shall have failed promptly to assume the defense of such
Proceeding; (iii) the Company shall have failed promptly to engage counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding (in
each case, only with respect to such Indemnified Party); or (iv) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Company or any of its Affiliates, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Company or such Affiliates (in which case, under any of clauses
(i) through (iv), such counsel shall be at the expense of the Company). The
Company shall not be liable for any settlement of any Proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
The Company shall not, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such
Proceeding.
(c) The indemnification and expense reimbursement obligations of the Company
under this Section 4.5 shall be in addition to any liability that the Company
may otherwise have and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Indemnified
Parties. If the Company breaches its obligations under any Transaction Document,
then, in addition to any other liabilities the Company may have under any
Transaction Document or applicable Law, the Company shall pay or reimburse the
Indemnified Parties on demand for all costs of collection and enforcement
(including reasonable attorneys’ fees and expenses), provided that the
Indemnified Parties prevail in such matters. Without limiting the generality of
the foregoing, the Company specifically agrees to reimburse the Indemnified
Parties on demand for all costs of enforcing the indemnification obligations in
this paragraph, subject to the Indemnified Parties entering into an undertaking
to reimburse all such amounts, in the event the Indemnified Parties do not
prevail on such matters and subject to the last sentence of Section 4.5(a)
above. For purposes of clarity, the provisions contained in this Section 4.5
shall not constitute the exclusive remedies of any Indemnified Party hereunder.

 

10



--------------------------------------------------------------------------------



 



4.6 Approvals; Taking of Actions. Subject to the terms and conditions of this
Agreement, the Company shall use its commercially reasonable best efforts to
(i) take or cause to be taken all actions, and to do or cause to be done all
other things, necessary, proper or advisable to consummate the Transactions as
promptly as practicable, and (ii) obtain in a timely manner all necessary
Consents and effect all necessary registrations and filings. The Company shall
be responsible for all filing fees required to be paid in connection any filings
or approvals required under the HSR Act. The Purchaser and the Company shall
cooperate with each other in connection with the making of all such filings,
including providing copies of all such documents to the non-filing party and its
advisors before filing. The Purchaser and the Company shall use their respective
commercially reasonable efforts to furnish to each other all information
required for any application or other filing to be made pursuant to the rules
and regulations of any applicable Law in connection with the Transactions. The
Company shall give any notices to third parties, and use their commercially
reasonable efforts to obtain any third party Consents related to or required in
connection with or to consummate the Transactions. Notwithstanding the foregoing
or any other covenant contained herein, in connection with the receipt of any
necessary Consents, including under the HSR Act or under any applicable foreign
anti-trust laws, nothing shall require the Company to (i) divest or hold
separate any material part of its businesses or operations or (ii) agree not to
compete in any geographic area or line of business or agree to take, or not to
take, any other action or comply with any other term or condition, in such a
manner as would reasonably be expected to result in a Material Adverse Effect.
ARTICLE V.
CONDITIONS
5.1 Conditions Precedent to the Obligations of the Purchaser. The obligation of
the Purchaser to acquire the Common Shares is subject to the satisfaction or, to
the extent permitted by Law, waiver by the Purchaser, at or before the First
Closing or the Second Closing, as applicable, of each of the following
conditions (which, unless expressly stated otherwise, apply to both Closings):
(a) Representations and Warranties. All representations and warranties of the
Company contained in this Agreement shall have been true and correct as of the
date hereof and, except for representations and warranties that speak as of a
specific date other than the respective Closing Dates, which need only be true
and correct as of such specific date, shall have been true and correct in all
material respects as of each Closing Date.
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
before the applicable Closing, including delivering or causing the delivery of
those items required to be delivered pursuant to Section 2.2 as applicable to
each Closing.

 

11



--------------------------------------------------------------------------------



 



(c) Required Approvals. The Company shall have obtained in a timely fashion any
and all Consents, Permits and waivers necessary or appropriate for consummation
of the purchase and sale of the Common Shares, and all of which shall be and
remain so long as necessary in full force and effect.
(d) Amendment. The Registration Rights Agreement shall have been amended by the
Second Amendment.
(e) Debt Restructuring. The transactions contemplated by the Debt Restructuring
Agreements, shall have been consummated.
5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Common Shares is subject to the satisfaction or, to the
extent permitted by law, waiver by the Company, at or before the First Closing
or the Second Closing, as applicable, of each of the following conditions
(which, unless expressly stated otherwise, apply to both Closings):
(a) Representations and Warranties. The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects as
of the date when made and as of each Closing Date as though made on and as of
such date.
(b) Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or before the applicable Closing, including delivering or causing
the delivery of those items required to be delivered pursuant to Section 2.2 as
applicable to each Closing.
(c) No Injunction. No Law or Order shall have been enacted, entered, promulgated
or endorsed by any Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the Transactions.
ARTICLE VI.
MISCELLANEOUS
6.1 Survival. Except for the representations and warranties set forth in (a)
Sections 3.1(a), 3.1(b) and 3.1(e) each of which shall survive indefinitely, the
representations and warranties of a party contained in this Agreement (and the
portion of any certificate certifying such representations and warranties) shall
survive the closing of the transactions contemplated in this Agreement until the
24-month anniversary of the Second Closing Date (or if there is no Second
Closing, the First Closing Date), unless a bona fide notice of a claim shall
have been made in writing before such date, in which case the representation and
warranty to which such notice applies shall survive in respect of that claim
until the final determination or settlement of the claim, and, notwithstanding
such closing nor any investigation made by or on behalf of the party entitled to
rely on such representation and warranty, shall continue in full force and
effect for the benefit of such party during such period.
6.2 Fees and Expenses.
(a) The Company shall pay the actual and reasonable legal, accounting,
consulting, travel and all other out-of-pocket expenses incurred by or on behalf
of the Purchaser in connection with due diligence and the preparation and
negotiation of the Transaction Documents and otherwise in connection with the
Transactions, in each case, promptly following Gores’ request.

 

12



--------------------------------------------------------------------------------



 



(b) Except as expressly set forth in this Section 6.2 or the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp Taxes and other Taxes and duties levied in connection with the
issuance of the Common Shares.
6.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, both oral or written.
6.4 Further Assurances. At or after the Closing, and without further
consideration, each of the parties will execute and deliver to the other parties
such further documents and take such further action as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
6.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or by other means of
electronic communication at the facsimile number or e-mail address specified in
this Section 6.5 before 5:30 p.m. (New York City time) on a Trading Day, (ii)
the Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or by other means of electronic communication at the
facsimile number or e-mail address specified in this Section 6.5 specified in
this Agreement later than 5:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of sending, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if mailed by
registered or certified mail, return receipt requested, postage prepaid or
otherwise delivered by hand. The address for such notices and communications
shall be as follows:

         
 
  If to the Company:   Westwood One, Inc.

 
      1166 Avenue of the Americas

 
      10th Floor

 
      New York, New York 10036

 
      Attn: General Counsel

 
      Phone: (212) 641-2000

 
      Fax: (212) 641-2198

 
      Email: dhillman@westwoodone.com
 
       
 
  With a copy to (which shall not constitute notice):   With a copy to:
 
       
 
      Skadden, Arps, Slate, Meagher & Flom LLP

 
      300 South Grand Avenue

 
      Suite 3400

 
      Los Angeles, California 90071

 
      Attn: Brian J. McCarthy

 
      Phone: (213) 687-5000

 
      Fax: (213) 687-5600

 
      Email: brian.mccarthy@skadden.com
 
       
 
  If to the Purchaser:   To the addresses set forth under the Purchaser’s name
on the signature page attached hereto.

 

13



--------------------------------------------------------------------------------



 



or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two Trading Days prior notice to the other party in
accordance with this Section 6.5.
6.6 Amendments; Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by (a) the Company, (b) the
Purchaser, and (c) to the extent affecting Section 2.1 hereof (or any of the
defined terms as used therein), or otherwise materially adversely affecting the
Noteholders, as such, the Required Holders. The provisions referred to in the
preceding clause (c) are referred to as the “Material Provisions.” No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
6.7 Construction. The headings herein are for convenience of reference only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
Any contract, statute or rule defined or referred to herein means such contract,
statute or rule as from time to time amended, modified or supplemented,
including (in the case of contracts) by waiver or consent and (in the case of
statutes or rules) by succession of comparable successor statutes or rules and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.
6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser. The Purchaser may
assign its rights under this Agreement after the Closing to any Person to whom
the Purchaser assigns or transfers any Common Shares, provided (a) such
transferee agrees in writing to be bound, with respect to the transferred Common
Shares, by the provisions hereof and of the Transaction Documents that apply to
the “Purchaser” and (b) the Purchaser shall not be relieved of its obligations
hereunder in connection with any such assignment. Notwithstanding anything to
the contrary herein, Common Shares may be pledged to a bank or financial lending
institution in connection with a bona fide loan or financing arrangement,
provided, that prior to any foreclosure thereunder such pledgee shall enter into
an agreement, in form and substance reasonably satisfactory to the Company,
making the restrictions set forth in the Transaction Documents applicable to
such pledgee.
6.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that (a) the Noteholders, as such, are intended third party
beneficiaries of the Material Provisions of this Agreement, and (b) each
Indemnified Party is an intended third party beneficiary of Section 4.5 and (in
each case) may enforce the provisions of Section 4.5 directly against the
parties with obligations thereunder.

 

14



--------------------------------------------------------------------------------



 



6.10 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal Laws
of the State of New York. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the Transactions
(whether brought against a party hereto or its respective Affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and U.S. federal courts sitting in the City of New York, Borough of
Manhattan. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and U.S. federal courts sitting in the City of New
York, Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any Transaction or discussed herein (including with
respect to the enforcement of any of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by Law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or any of the Transaction Documents or the
Transactions. If either party shall commence a proceeding to enforce any
provisions of this Agreement or any Transaction Document, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.
6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. If any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.
6.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor and
effects the original intent of the parties as closely as possible, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
6.14 Replacement of Common Shares. If any certificate or instrument evidencing
any Common Shares is mutilated, lost, stolen or destroyed, upon receipt of
evidence to the Company’s reasonable satisfaction of such mutilation, loss,
theft or destruction, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument. Applicants for such
substitute certificates shall also comply with such other reasonable regulations
and pay such other reasonable charges incidental thereto as the Company may
reasonably prescribe.

 

15



--------------------------------------------------------------------------------



 



6.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by Law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any Proceeding
for specific performance of any such obligation the defense that a remedy at Law
would be adequate.
6.16 Conflict of Interest. Each party hereto hereby acknowledges and agrees that
(a) the Purchaser and certain of its Related Persons are clients of Proskauer
Rose LLP (“PR”) on matters related to the Purchaser’s investment in the Company
(including with respect to the Transactions) and other unrelated matters (the
“Gores Matters”), (b) the Company is a client of PR on certain unrelated matters
(the “WON Matters”), (c) PR’s concurrent representation of the Company on the
WON Matters and the Purchaser and certain of its Related Persons on the Gores
Matters presents a potential conflict of interest for PR, and (d) such party
(i) understands the possible adverse effects of PR’s simultaneous representation
of WON on the WON Matters and the Purchaser and certain of its Related Persons
on the Gores Matters, and (ii) has consented to PR’s representation of WON on
the WON Matters and the Purchaser and certain of its Related Persons on the
Gores Matters, as described above.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

            WESTWOOD ONE, INC.
      By:   /s/ Roderick M. Sherwood, III         Name:   Roderick M. Sherwood,
III        Title:   President and CFO   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASER(S) FOLLOW.]

 

 



--------------------------------------------------------------------------------



 



                  GORES RADIO HOLDINGS, LLC    
 
           
 
  By:   The Gores Group, LLC, its Managing Member    
 
           
 
  By:   /s/ Steven G. Eisner
 
Name: Steven G. Eisner    
 
      Title:   Vice President    
 
           
 
  Address for Notice:    
 
                GORES RADIO HOLDINGS, LLC         10877 Wilshire Boulevard      
  18th Floor         Los Angeles, California 90024         Attn: General Counsel
        Phone: (310) 209-3010         Fax: (310) 209 3310    
 
            With a copy to (which shall not constitute notice):   With a copy to
(which shall not constitute notice):    
 
            GORES RADIO HOLDINGS, LLC   PROSKAUER ROSE LLP     10877 Wilshire
Boulevard   2049 Century Park East     18th Floor   32nd Floor     Los Angeles,
California 90024   Los Angeles, California 90067     Attn: Ian Weingarten  
Attn: Michael A. Woronoff, Esq.     Phone: (310) 209-3010   Phone:
(310) 557-2900     Fax: (310) 209 3310   Fax: (310) 557-2193    

 

 